R-197
                                                          ,?

                      E        Y-I-ORNEY      GENERAL



PRICE  DANIEL
ATTORNEYGENERAL




            Hon. Qeorge H.
            fhmaPtP:er  or
                                    .$i:,   yinion    Ro v-g5
            Austin,   Texas:                            .
                                            Re:    Under Sso.   2, Article
                                                  ‘-4344, R’.C.S., my comp-
                                                   troller     change rule re-
                                                  _gardlnq’~oBearment     of
                                                      11 tax by uouuty Tax
                                                   r ollector?
                         You @we reqdeated the opinion of this depert-
           msqt as to wl$ $&or OF sot under the pravlsioas        of Seotioa
            2, Art1oie 43!4, RePiawllOlVll statutel        of Texrr the pre-
            sent strts ‘Coaptr~ller ‘or Public Accoumt8 may’     eh~uga tfm
            loug stand-iag mile and re ulation adopted by hi8 depart-
            msnt, which required      the $ ounty Tax Assessor to asaeaa
            &I.1 poll taxes at the time of the rendition       of other prop-
            erty by tha taxpayers and to place such assessmenta on
            the regular tax rolls at the tUaa regular amsrrmnts are
           made.                    I
             “/ (, ‘T,
    ( “’ :,,’ ., i ,, l[‘oi.Mva rhilsd that       due to the Present method
            of ‘atia@b&m~t.sad p&y&eat of taxes in large oities        of this
     I,;  ‘.St*$e    whrre            taxes  am  paid by  loan oompanioa  for
            the accouur                papr    whioh payaeat, hoireier; does
            act W&i&       all taxes cued 6s the taxpaym,      the Mate h&a
            ken forced to pay a double See to the Countf’Tax AswS-
            awei and encumber the record by shoving the nana on the,
            d0sllaquent rolls.




                    ,,,
                  ’(.“,.,
                      l
                      ..’
                       ”*.
                      ,.a ..
                                                                         --   -




Hon. George H. Sheppard,        Page 2, V-95


               “2. Adopt suoh regulations    not iacon-
       slsteat    with the oonatitution   and laws as he
       may deem essential    to the speedy and proper
       asaeasment and collection      of the revenues of
       the State. ”
              Section 3, Article         7, of   the Constitutloa   of
Texas,     is in part aa follows     :
             “One-fourth of the revenua derived from
       the State ocoupatloa taxeq,and poll tax of one
~2..
 ~     dollar ‘ori qveFg F,mabitanf$.of the State, be-
       tween tha ages’ ofL,tie&‘+odbi   an&sixty  yead,,
       shall be aet apart &nnuallj,,for    the banefit
       of the public free rehools.
           Keith& the Cohsti&timi    nor the statute8 ef
Texas provide any specific   method of lssessla   poll tbxoa,
save the reference in Article   7209, R. C. 9. f aupplewat-
al roll) which provldos in part a8 follows:
              “Cellooters   of tax.8 of countiea,   cities
       aad tewna, when any taxpayer applies to them
       to aaoertaln the anount of his taxes, and the
       collector    finds that hla nams or his property
       doea net appear OQ the tax roll,      shall asuem
       maid taxpayer them amd them, collect        the taxes
       aaa eatar the same upon a supplamental tax rell
       to km made by him . . . The tax c,elloot or ahall
       roeeive the fellawing     eempensation for his ser-
       vlaes oa all assessments made by him under thia
       Act, to wit: . . . and for assesrlng       the poll
       tu,    five centr for each poll; which fee ahall
       k paid in the mam ;ay as the tax laee~sor~s
       Ime in Article     3937.
            Therefore,    the opinions of the higher courts
 of T&as, which interpret      Section 3 of Article   7, o’f
 the Conat;itutlen,    should ba deolsive   of the qumstlon as
 to vhethmr the propored rule and ,rogulation      to be adop-
 ted by the Oomptroller of ?ubXe Aaeouats would bn la-
 coaristeat   with the Constitution     and laws of Texas.
             Tha Court of Crimiaal Appeals            in Solon v.
 State, 114 5,. W. 349, 359, on rehearing,             held in part
 as f ollova :
               ”
                        Under tblr       prsr$rloa   of seotlon
         3, art.‘71   if tha   Conrtltutlon       above, quated
            Hon. George H. fhppara,           Page 3; v-95


                    thsre Is,. in express term,   levied in this
                    stat. a pell tax on ovary male Inhabitant’.
                    thereef between the ages named therein;    and
                    If this section oft the Oonstltutlon  is to
                    control,  such poll tax is fixed without the
                    necessltj  6r legislative latlon .




                         In the case of Parker v. Busby, et al (Civ.
            App.)    170 9. W. 104.2, 1045, It was held aa follows:

                           “The sixth assignment ceaplaias    that the
                    judgment I.8 contrary to the law and the lvl-
                    dencre ia this,   The aam ar smlthor 0r the
                    plaintirr8   appoara om the tax rell8 rr Eardin
                    county fer the year 190,     and, such belag the
                    case, befere defendant,    ae tax collector!,
                    would be luthar5.zed to issue to thea poll tax




                    which the uncontradicted           evidenae shfws t&t
                    ,eaah ef the platitlffs         failed ta do.    tPphasis
                     addodt
                          m    court   thoa   aoastruod    Article   7567,’ M4red         “’
: ‘.._..:   Statutea,  wr brtii~.l~      72QB, R. Co a. ,1925,       ww      lnd      :
      >,    further rt8tOd s

                           “It ia u&i&et, we think, that the ai-
                    sorsy8t    by t&8 mm&&mtmr.80 mevlded Ii thlr
                    art iof* lur refmrmam to t& mlseerem*f  ei prop-



        :


                                                                                    ,:?: ,‘.




                                               ‘_
ISen. tiamqe    1.. Uheppard,     Pago 4, V-95


     person - a aapltatiea  taa - ud in thlr state
     such tax ir lbvled      lw upen 821 Uti per-
     rmm ktvmen 25. and% 0 years of a&a, vlth
     w~;~n    ezeeptiear  wt ueasssary to be here
            . RevLIod Statutes,  Art. 73%
     k
     la4                      assstas~t              w&m the cellec-
     to% m@b 'tlWYd t&at the nams                   of bho plaia-
     tiff& d;l$ mt qpbas @a the tax                  roll, aud be
     blurt    WlP ” q;)*Lqf&e p1a t                   #vr t&&eaet¶*
           am e r hh tkagW3t 01 fai  Y               ee tm dm 00.”
           asis added)
              ~&Mb   tib$o $Qlr#gOil%&    8UtbsPities     it   iti   *ridant
that there bal     no sgrcif%c   pmv1sisu ooaeriacil aa 6ltih-
er the Coartltu Y ion or
                       :’ lavr  of this State whl@ S)uiBiSMs
the time r0r the assessmmt 0r poll taxes, the pPapWod
rule and ngulrtlon   i-equiritag t&e County lkx Aaressor tb
aasom swh taxeu at the time of W$mmt,         wt   kkag in-
a0ckrl8to8t    therewitlp, would         bt a valid     rub    *1     r*Wa-
tiem.